         Case 1:20-cv-03677-LGS-KHP Document 10 Filed 06/01/20 Page 1 of 1




Ian Shapiro
T: +1 212 479 6441
ishapiro@cooley.com




June 1, 2020



Via CM/ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Mahood v. Noom, Inc., Case No. 1:20-cv-03677 (S.D.N.Y.)
         Request for Extension of Time to Respond to Complaint

Dear Judge Schofield:

My firm represents Noom, Inc. (“Defendant”) in the above-referenced action. Defendant respectfully
requests a 30-day extension of time to respond to the Complaint.

Defendant’s deadline to answer or otherwise respond to the complaint is presently due on June 5, 2020.
The requested extension is the first request for an extension of time.

On May 12, 2020, Plaintiff Geraldine Mahood initiated the action by filing the Complaint (ECF No. 1). The
parties have been in recent communication and Defendant has requested, and Plaintiff has consented to,
a thirty (30) day extension of time, up to and including July 6, 2020, for Defendant to investigate and respond
to the Complaint. The request does not affect any other scheduled dates.

Respectfully submitted,

/s/ Ian Shapiro

Ian Shapiro



IS/dsf




                                 Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                      t: (212) 479-6000 f: (212) 479-6275 cooley.com
